      Case 3:18-cv-00247 Document 49 Filed on 09/03/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 03, 2020
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

WILLIE JAMES RICHARDSON, JR.,               §
                                            §
       Plaintiff.                           §
                                            §
VS.                                         §       CIVIL ACTION NO. 3:18-CV-00247
                                            §
BOLIVAR OFFSHORE SERVICES,                  §
LLC and LUHR BROS., INC.,                   §
                                            §
       Defendants.                          §

                     ORDER ADOPTING MAGISTRATE JUDGE’S
                     MEMORANDUM AND RECOMMENDATION

       On May 28, 2020, Defendant Bolivar Offshore Services, LLC’s Motion for Partial

Summary Judgment (the “Motion”) was referred to United States Magistrate Judge Andrew

M. Edison for report and recommendation. See Dkt. 33. On July 14, 2020, Judge Edison

filed a Memorandum and Recommendation (Dkt. 47) recommending that the Motion (Dkt.

33) be DENIED in part and GRANTED in part.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the court reviews the Memorandum and Recommendation for plain error on

the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the court finds that there

is no plain error apparent from the face of the record. The court accepts Judge Edison’s

Memorandum and Recommendation (Dkt. 47) and adopts it as the opinion of the court.




                                                1
     Case 3:18-cv-00247 Document 49 Filed on 09/03/20 in TXSD Page 2 of 2




      Accordingly, the Motion (Dkt. 33) is DENIED in part and GRANTED in part.

Specifically, summary judgment is granted in favor of Bolivar Offshore Services, LLC, on

Richardson’s unseaworthiness claim and denied as to Richardson’s negligence claim.

      Signed on Galveston Island on the 3rd day of September, 2020.



                                        ______________________________________
                                               JEFFREY VINCENT BROWN
                                            UNITED STATES DISTRICT JUDGE




                                           2
